                                    Case 19-21257-jra                      Doc 110          Filed 06/18/19           Page 1 of 70




 Fill in this information to identify the case:

 Debtor name         Calumet Abrasives Co., Inc.

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF INDIANA

 Case number (if known)         19-21257
                                                                                                                                    Check if this is an
                                                                                                                                    amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                           12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration    Business Income and Expenses

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          June 18, 2019                           X /s/ Robert M. Shindorf
                                                                       Signature of individual signing on behalf of debtor

                                                                       Robert M. Shindorf
                                                                       Printed name

                                                                       President, Treasurer, Secretary and sole Director
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
                                           Case 19-21257-jra                                Doc 110                  Filed 06/18/19                         Page 2 of 70

 Fill in this information to identify the case:

 Debtor name            Calumet Abrasives Co., Inc.

 United States Bankruptcy Court for the:                       NORTHERN DISTRICT OF INDIANA

 Case number (if known)               19-21257
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $        1,632,480.48

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $        1,632,480.48


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $        1,999,459.35


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $            28,465.51

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$        1,558,059.99


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $           3,585,984.85




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
                                    Case 19-21257-jra                  Doc 110      Filed 06/18/19          Page 3 of 70

 Fill in this information to identify the case:

 Debtor name         Calumet Abrasives Co., Inc.

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF INDIANA

 Case number (if known)         19-21257
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number
                    Business Checking Account located at
           3.1.     First Midwest Bank                                      Business Checking               7006                                    $11,803.67



                    Business Checking account located at
           3.2.     Chemical Bank                                           Business Checking               8959                                  $255,265.05



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                   $267,068.72
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.


 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                                    Case 19-21257-jra                  Doc 110         Filed 06/18/19            Page 4 of 70

 Debtor         Calumet Abrasives Co., Inc.                                                       Case number (If known) 19-21257
                Name


           11a. 90 days old or less:                            368,401.96   -                                   0.00 = ....                 $368,401.96
                                              face amount                           doubtful or uncollectible accounts




 12.       Total of Part 3.                                                                                                              $368,401.96
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.


 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                   Net book value of         Valuation method used    Current value of
                                                                                 debtor's interest         for current value        debtor's interest
                                                                                 (Where available)

 39.       Office furniture

 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           Leased equipment:

           Ricoh MP3054SP C84155924 G156R230906
           Ricoh MP3054SP C84155955 G156R230893
           Ricoh MP C3003 C84155892 E156M260465
           Ricoh MP3054SP C84155923 G155R830594                                                 $0.00      N/A                                  $1,000.00



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                                    $1,000.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                       page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                                    Case 19-21257-jra                  Doc 110      Filed 06/18/19        Page 5 of 70

 Debtor         Calumet Abrasives Co., Inc.                                                   Case number (If known) 19-21257
                Name


               No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used      Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value          debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

           47.1.     Chevrolet Box Truck W4500 (Serial
                     #4KBC4B1U37J804512)                                                    $0.00    Comparable sale                        $4,000.00



 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)
           2019 Atlas Copco GA75VSD-175AP
           Compressor Package -Leased Equipment                                             $0.00                                         $68,209.80


           See attached list 1                                                     $2,323,494.23     Appraisal                           $461,900.00


           See attached list 2 (items in list 2 are also
           included in list 1)                                                     $2,323,494.23     Appraisal                           $461,900.00




 51.       Total of Part 8.                                                                                                          $996,009.80
           Add lines 47 through 50. Copy the total to line 87.

 52.       Is a depreciation schedule available for any of the property listed in Part 8?
               No
               Yes

 53.       Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.

 55.       Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                    Case 19-21257-jra                  Doc 110         Filed 06/18/19        Page 6 of 70

 Debtor         Calumet Abrasives Co., Inc.                                                      Case number (If known) 19-21257
                Name



            Description and location of                   Nature and             Net book value of      Valuation method used      Current value of
            property                                      extent of              debtor's interest      for current value          debtor's interest
            Include street address or other               debtor's interest      (Where available)
            description such as Assessor                  in property
            Parcel Number (APN), and type
            of property (for example,
            acreage, factory, warehouse,
            apartment or office building, if
            available.
            55.1.
                     Property where it
                     operates.                                                                 $0.00                                                   $0.00




 56.        Total of Part 9.                                                                                                                       $0.00
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
                No
               Yes

 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
               No
               Yes

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.


 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.

                                                                                                                                    Current value of
                                                                                                                                    debtor's interest


 71.        Notes receivable
            Description (include name of obligor)

 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

 73.        Interests in insurance policies or annuities

 74.        Causes of action against third parties (whether or not a lawsuit
            has been filed)
            Potential causes of action against John Anderson,
            current shareholder, but former officer and director of
            Debtor, for preference payments received in the 1 year
            prior to filing and fraudulent transfers received and/or
            made in the 4 years prior to filing.                                                                                                Unknown
            Nature of claim
            Amount requested                                             $0.00


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                         page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                                    Case 19-21257-jra                  Doc 110      Filed 06/18/19        Page 7 of 70

 Debtor         Calumet Abrasives Co., Inc.                                                  Case number (If known) 19-21257
                Name



 75.       Other contingent and unliquidated claims or causes of action of
           every nature, including counterclaims of the debtor and rights to
           set off claims

 76.       Trusts, equitable or future interests in property

 77.       Other property of any kind not already listed Examples: Season tickets,
           country club membership

 78.       Total of Part 11.                                                                                                           $0.00
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
               No
               Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                           page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                                       Case 19-21257-jra                         Doc 110               Filed 06/18/19                Page 8 of 70

 Debtor          Calumet Abrasives Co., Inc.                                                                         Case number (If known) 19-21257
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                          $267,068.72

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                   $368,401.96

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                            $1,000.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                    $996,009.80

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                         $1,632,480.48            + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $1,632,480.48




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                           page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
Case 19-21257-jra   Doc 110   Filed 06/18/19   Page 9 of 70
Case 19-21257-jra   Doc 110   Filed 06/18/19   Page 10 of 70
Case 19-21257-jra   Doc 110   Filed 06/18/19   Page 11 of 70
Case 19-21257-jra   Doc 110   Filed 06/18/19   Page 12 of 70
                                      Case 19-21257-jra                   Doc 110            Filed 06/18/19         Page 13 of 70

 Fill in this information to identify the case:

 Debtor name         Calumet Abrasives Co., Inc.

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF INDIANA

 Case number (if known)             19-21257
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
 2.1   First Midwest Bank                             Describe debtor's property that is subject to a lien                 $691,396.32               $368,401.96
       Creditor's Name                                Equipment, assets, accounts receivable, bank
                                                      accounts
       P.O. Box 125
       Bedford Park, IL 60499
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       6/24/2016                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2   First Midwest Bank                             Describe debtor's property that is subject to a lien               $1,000,000.00                  $4,000.00
       Creditor's Name                                Chevrolet Box Truck W4500 (Serial
                                                      #4KBC4B1U37J804512)
       P.O. Box 125
       Bedford Park, IL 60499
       Creditor's mailing address                     Describe the lien
                                                      Security Agreement
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       11/14/2018                                        Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply




Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                     Case 19-21257-jra                    Doc 110            Filed 06/18/19         Page 14 of 70

 Debtor       Calumet Abrasives Co., Inc.                                                              Case number (if know)      19-21257
              Name

           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.3   Wells Fargo Bank N.A.                          Describe debtor's property that is subject to a lien                      $62,000.00    $68,209.80
       Creditor's Name                                Lease for 2019 Atlas Copco GA75VSD-175AP
                                                      Compressor Package
       300 Tri-State International
       Lincolnshire, IL 60069
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



       Wells Fargo Vendor
 2.4                                                                                                                             $1,063.03     Unknown
       Financial Services                             Describe debtor's property that is subject to a lien
       Creditor's Name                                Leased equipment: Ricoh MP3054SP
                                                      C84155924 G156R230906
                                                      Ricoh MP3054SP C84155955 G156R230893
                                                      Ricoh MP C3003 C84155892 E156M260465
       P.O. Box 13708                                 Ricoh MP3054SP C84155923 G155R830594
       Macon, GA 31208-3708
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       8219
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.5   Wintrust Capital                               Describe debtor's property that is subject to a lien                     $245,000.00   $450,000.00
       Creditor's Name                                Lease to own Equipment -See Attached List 2
       9700 West Higgins Road,
       Suite 1015
       Des Plaines, IL 60018
       Creditor's mailing address                     Describe the lien




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                 page 2 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
                                     Case 19-21257-jra                   Doc 110             Filed 06/18/19            Page 15 of 70

 Debtor       Calumet Abrasives Co., Inc.                                                              Case number (if know)       19-21257
              Name

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



                                                                                                                               $1,999,459.3
 3.   Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                          5

 Part 2:    List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity
        Gordon E. Gouveia
        Gouveia & Associates, P.C.                                                                              Line   2.1
        433 W. 84th Drive
        Merrillville, IN 46410

        Kevin Steele
        156 Washington                                                                                          Line   2.1
        Valparaiso, IN 46383

        Scott A. Pyle
        Rubino Ruman Crosmer & Polen                                                                            Line   2.5
        275 Joliet Street, Suite 330
        Dyer, IN 46311




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                        page 3 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                                    Case 19-21257-jra                      Doc 110              Filed 06/18/19               Page 16 of 70

 Fill in this information to identify the case:

 Debtor name         Calumet Abrasives Co., Inc.

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF INDIANA

 Case number (if known)           19-21257
                                                                                                                                                   Check if this is an
                                                                                                                                                   amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                     Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                           $154.90          $154.90
           Aida Palomo                                               Check all that apply.
           506 W 148th Street                                           Contingent
           East Chicago, IN 46312                                       Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
           1/2019- 2/2019                                            Potential Employee Claim

           Last 4 digits of account number N/A                       Is the claim subject to offset?

           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (5)
                                                                        Yes


 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                           $263.27          $263.27
           Akeka Sanders                                             Check all that apply.
           613 East 19th Avenue                                         Contingent
           Gary, IN 46407                                               Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
           1/2019- 2/2019                                            Potential Employee Claim

           Last 4 digits of account number N/A                       Is the claim subject to offset?

           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (5)
                                                                        Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                   page 1 of 23
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                   46935                                  Best Case Bankruptcy
                                   Case 19-21257-jra                       Doc 110              Filed 06/18/19              Page 17 of 70

 Debtor       Calumet Abrasives Co., Inc.                                                                     Case number (if known)   19-21257
              Name

 2.3      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $293.65    $293.65
          Angelia Ellis                                              Check all that apply.
          6692 Old Porter Road                                          Contingent
          Portage, IN 46368                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          1/2019- 2/2019                                             Potential Employee Claim

          Last 4 digits of account number N/A                        Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (5)
                                                                        Yes


 2.4      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $334.24    $324.24
          Antoine Gordon                                             Check all that apply.
          3759 W 72nd Avenue                                            Contingent
          Merrillville, IN 46410                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          1/2019- 2/2019                                             Potential Employee Claim

          Last 4 digits of account number N/A                        Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (5)
                                                                        Yes


 2.5      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $154.90    $154.90
          Antoine Macon                                              Check all that apply.
          5328 Maywood Avenue Apt. 4                                    Contingent
          Hammond, IN 46320                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          1/2019- 2/2019                                             Potential Employee Claim

          Last 4 digits of account number N/A                        Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (5)
                                                                        Yes


 2.6      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $155.00    $155.00
          Antonine Stansil                                           Check all that apply.
          7729 Parrish Avenue                                           Contingent
          Hammond, IN 46323                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          1/2019- 2/2019                                             Potential Employee Claim

          Last 4 digits of account number N/A                        Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (5)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 2 of 23
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                   Case 19-21257-jra                       Doc 110              Filed 06/18/19              Page 18 of 70

 Debtor       Calumet Abrasives Co., Inc.                                                                     Case number (if known)   19-21257
              Name

 2.7      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $232.78    $232.78
          Ariel Hamptonl                                             Check all that apply.
          2207 Woodhollow Lane                                          Contingent
          Hammond, IN 46323                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          1/2019- 2/2019                                             Potential Employee Claim

          Last 4 digits of account number N/A                        Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (5)
                                                                        Yes


 2.8      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $294.05    $294.05
          Betty Waugaman-Leboida                                     Check all that apply.
          7118 Alexander                                                Contingent
          Hammond, IN 46323                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          1/2019- 2/2019                                             Potential Employee Claim

          Last 4 digits of account number N/A                        Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (5)
                                                                        Yes


 2.9      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $232.78    $232.78
          Carla Weathers                                             Check all that apply.
          3610 Superior Court Apt. 8                                    Contingent
          East Chicago, IN 46312                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          1/2019- 2/2019                                             Potential Employee Claim

          Last 4 digits of account number N/A                        Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (5)
                                                                        Yes


 2.10     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $232.88    $232.88
          Damion Lardydell                                           Check all that apply.
                                                                        Contingent
                                                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          1/2019- 2/2019                                             Potential Employee Claim

          Last 4 digits of account number N/A                        Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (5)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 3 of 23
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                   Case 19-21257-jra                       Doc 110              Filed 06/18/19              Page 19 of 70

 Debtor       Calumet Abrasives Co., Inc.                                                                     Case number (if known)   19-21257
              Name

 2.11     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $154.90    $154.90
          Douglas Harper                                             Check all that apply.
          3460 W 40th Avenue                                            Contingent
          Gary, IN 46406                                                Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          1/2019- 2/2019                                             Potential Employee Claim

          Last 4 digits of account number N/A                        Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (5)
                                                                        Yes


 2.12     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $154.90    $154.90
          Dwight Singleton                                           Check all that apply.
          3324 Craig Drive Apt. M289                                    Contingent
          Hammond, IN 46323                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          1/2019- 2/2019                                             Potential Employee Claim

          Last 4 digits of account number N/A                        Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (5)
                                                                        Yes


 2.13     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $283.33    $283.33
          Edward Bennett, Jr.                                        Check all that apply.
          4260 Tennessee                                                Contingent
          Gary, IN 46409                                                Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          1/2019- 2/2019                                             Potential Employee Claim

          Last 4 digits of account number N/A                        Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (5)
                                                                        Yes


 2.14     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $293.65    $293.65
          Elmo Jackson                                               Check all that apply.
          911 Field Street                                              Contingent
          Hammond, IN 46320                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          1/2019- 2/2019                                             Potential Employee Claim

          Last 4 digits of account number N/A                        Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (5)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 4 of 23
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                   Case 19-21257-jra                       Doc 110              Filed 06/18/19              Page 20 of 70

 Debtor       Calumet Abrasives Co., Inc.                                                                     Case number (if known)   19-21257
              Name

 2.15     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $282.92    $282.92
          Ferdinand Feliciano                                        Check all that apply.
          6645 Montana Avenue                                           Contingent
          Hammond, IN 46323                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          1/2019- 2/2019                                             Potential Employee Claim

          Last 4 digits of account number N/A                        Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (5)
                                                                        Yes


 2.16     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $610.91    $610.91
          Florentino Brizuela                                        Check all that apply.
          3027 182nd Place                                              Contingent
          Lansing, IL 60438                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          1/2019- 2/2019                                             Potential Employee Claim

          Last 4 digits of account number N/A                        Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (5)
                                                                        Yes


 2.17     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $154.90    $154.90
          Gary Glass                                                 Check all that apply.
          4414 Dearborn Avenue                                          Contingent
          Hammond, IN 46324                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          1/2019- 2/2019                                             Potential Employee Claim

          Last 4 digits of account number N/A                        Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (5)
                                                                        Yes


 2.18     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $154.90    $154.90
          Gregory Slay                                               Check all that apply.
          443 W 129th Place                                             Contingent
          Chicago, IL 60628                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          1/2019- 2/2019                                             Potential Employee Claim

          Last 4 digits of account number N/A                        Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (5)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 5 of 23
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                   Case 19-21257-jra                       Doc 110              Filed 06/18/19              Page 21 of 70

 Debtor       Calumet Abrasives Co., Inc.                                                                     Case number (if known)   19-21257
              Name

 2.19     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                                $1.00    $1.00
          Internal Revenue Service                                   Check all that apply.
          Centralized Insolvency Operation                              Contingent
          PO Box 7346                                                   Unliquidated
          Philadelphia, PA 19101-7346                                   Disputed

          Date or dates debt was incurred                            Basis for the claim:
          2018-2019                                                  Taxes

          Last 4 digits of account number Unk                        Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (5)
                                                                        Yes


 2.20     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $154.90       $154.90
          Jacob Spivey                                               Check all that apply.
          2412 West 61st Place                                          Contingent
          Merrillville, IN 46410                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          1/2019- 2/2019                                             Potential Employee Claim

          Last 4 digits of account number N/A                        Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (5)
                                                                        Yes


 2.21     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $289.89       $289.89
          James Chase-Williams                                       Check all that apply.
          6257 Garfield Avenue                                          Contingent
          Hammond, IN 46324                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          1/2019- 2/2019                                             Potential Employee Claim

          Last 4 digits of account number N/A                        Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (5)
                                                                        Yes


 2.22     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $253.37       $253.37
          James Downing                                              Check all that apply.
          3331 W 40th Place                                             Contingent
          Gary, IN 46408                                                Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          1/2019- 2/2019                                             Potential Employee Claim

          Last 4 digits of account number N/A                        Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (5)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 6 of 23
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                                   Case 19-21257-jra                       Doc 110              Filed 06/18/19              Page 22 of 70

 Debtor       Calumet Abrasives Co., Inc.                                                                     Case number (if known)   19-21257
              Name

 2.23     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $154.90    $154.90
          Jasmine McDaniel                                           Check all that apply.
          3827 Fir Street                                               Contingent
          East Chicago, IN 46312                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          1/2019- 2/2019                                             Potential Employee Claim

          Last 4 digits of account number N/A                        Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (5)
                                                                        Yes


 2.24     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $334.24    $334.24
          Javonna Howard                                             Check all that apply.
          3344 169th Street Apt G133                                    Contingent
          Hammond, IN 46323                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          1/2019- 2/2019                                             Potential Employee Claim

          Last 4 digits of account number N/A                        Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (5)
                                                                        Yes


 2.25     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown      Unknown
          John Willis                                                Check all that apply.
          4440 Maryland                                                 Contingent
          Gary, IN 46409                                                Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          1/2019- 2/2019                                             Potential Employee Claim

          Last 4 digits of account number N/A                        Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (5)
                                                                        Yes


 2.26     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                            $91.34    $91.34
          Jordyn Anderson                                            Check all that apply.
          8812 Kennedy Avenue                                           Contingent
          Highland, IN 46322                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          1/2019 - 2/2019                                            Potential Employee Claim

          Last 4 digits of account number N/A                        Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (5)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 7 of 23
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                   Case 19-21257-jra                       Doc 110              Filed 06/18/19              Page 23 of 70

 Debtor       Calumet Abrasives Co., Inc.                                                                     Case number (if known)   19-21257
              Name

 2.27     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,000.00    $2,000.00
          Jordyn Anderson                                            Check all that apply.
          8812 Kennedy Avenue                                           Contingent
          Highland, IN 46322                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          1/2019-2/2019                                              Potential Employee Claim

          Last 4 digits of account number N/A                        Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (5)
                                                                        Yes


 2.28     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $293.70    $293.70
          Juawana Brooks                                             Check all that apply.
          1677 State Street                                             Contingent
          Calumet City, IL 60409                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          1/2019- 2/2019                                             Potential Employee Claim

          Last 4 digits of account number N/A                        Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (5)
                                                                        Yes


 2.29     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $117.04    $117.04
          Lili Cantero                                               Check all that apply.
          7011 California Avenue                                        Contingent
          Hammond, IN 46323                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          1/2019- 2/2019                                             Potential Employee Claim

          Last 4 digits of account number N/A                        Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (5)
                                                                        Yes


 2.30     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $714.30    $714.30
          Lisa Sawyer                                                Check all that apply.
          14428 S Leavitt                                               Contingent
          Dixmoor, IL 60426                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          1/2019- 2/2019                                             Potential Employee Claim

          Last 4 digits of account number N/A                        Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (5)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 8 of 23
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                   Case 19-21257-jra                       Doc 110              Filed 06/18/19              Page 24 of 70

 Debtor       Calumet Abrasives Co., Inc.                                                                     Case number (if known)   19-21257
              Name

 2.31     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $155.00    $155.00
          Lydell Ivy                                                 Check all that apply.
          424 Adams                                                     Contingent
          Gary, IN 46408                                                Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          1/2019- 2/2019                                             Potential Employee Claim

          Last 4 digits of account number N/A                        Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (5)
                                                                        Yes


 2.32     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown      Unknown
          Maria Martigani                                            Check all that apply.
          8334 Monroe Avenue                                            Contingent
          Munster, IN 46321                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          1/2019- 2/2019                                             Potential Employee Claim

          Last 4 digits of account number N/A                        Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (5)
                                                                        Yes


 2.33     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $142.27    $142.27
          Michael Howard                                             Check all that apply.
          3344 169th Street Apt. G133                                   Contingent
          Hammond, IN 46323                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          1/2019- 2/2019                                             Potential Employee Claim

          Last 4 digits of account number N/A                        Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (5)
                                                                        Yes


 2.34     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                            $13.77    $13.77
          Quate Green                                                Check all that apply.
          4918 Ivy Street                                               Contingent
          East Chicago, IN 46312                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          1/2019- 2/2019                                             Potential Employee Claim

          Last 4 digits of account number N/A                        Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (5)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 9 of 23
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                   Case 19-21257-jra                       Doc 110              Filed 06/18/19              Page 25 of 70

 Debtor       Calumet Abrasives Co., Inc.                                                                     Case number (if known)   19-21257
              Name

 2.35     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $217.40    $217.40
          Rachel Anderson                                            Check all that apply.
          8828 5th Street                                               Contingent
          Highland, IN 46322                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          1/2019- 2/2019                                             Potential Employee Claim

          Last 4 digits of account number N/A                        Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (5)
                                                                        Yes


 2.36     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $703.20    $703.20
          Raymond Sparks                                             Check all that apply.
          1834 Holly Lane                                               Contingent
          Munster, IN 46321                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          1/2019- 2/2019                                             Potential Employee Claim

          Last 4 digits of account number N/A                        Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (5)
                                                                        Yes


 2.37     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $8,033.24    $8,033.24
          Raymond Sparks                                             Check all that apply.
          1834 Holly Lane                                               Contingent
          Munster, IN 46321                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          1/2019- 2/2019                                             Potential Employee Claim

          Last 4 digits of account number N/A                        Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (5)
                                                                        Yes


 2.38     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $318.33    $318.33
          Robert McClain                                             Check all that apply.
          530 E Lewis                                                   Contingent
          Hammond, IN 46320                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          1/2019- 2/2019                                             Potential Employee Claim

          Last 4 digits of account number N/A                        Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (5)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 10 of 23
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                   Case 19-21257-jra                       Doc 110              Filed 06/18/19              Page 26 of 70

 Debtor       Calumet Abrasives Co., Inc.                                                                     Case number (if known)   19-21257
              Name

 2.39     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $154.90    $154.90
          Roger Nystrom                                              Check all that apply.
          4943 Olcott Avenue                                            Contingent
          East Chicago, IN 46312                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          1/2019- 2/2019                                             Potential Employee Claim

          Last 4 digits of account number N/A                        Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (5)
                                                                        Yes


 2.40     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $273.08    $273.08
          Rosalva Rojas                                              Check all that apply.
          5330 Pierce Street                                            Contingent
          Merrillville, IN 46410                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          1/2019- 2/2019                                             Potential Employee Claim

          Last 4 digits of account number N/A                        Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (5)
                                                                        Yes


 2.41     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $5,321.98    $5,321.98
          Rosalva Rojas                                              Check all that apply.
          5330 Pierce Street                                            Contingent
          Merrillville, IN 46410                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          1/2019-2/2019                                              Potential Employee Claim

          Last 4 digits of account number N/A                        Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (5)
                                                                        Yes


 2.42     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $232.78    $232.78
          Ryan Mattingly                                             Check all that apply.
          1733 Rensselaer Street                                        Contingent
          Munster, IN 46321                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          1/2019- 2/2019                                             Potential Employee Claim

          Last 4 digits of account number N/A                        Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (5)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 11 of 23
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                   Case 19-21257-jra                       Doc 110              Filed 06/18/19              Page 27 of 70

 Debtor       Calumet Abrasives Co., Inc.                                                                     Case number (if known)   19-21257
              Name

 2.43     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $634.88    $634.88
          Tina Evans                                                 Check all that apply.
          1210 West 151st Street                                        Contingent
          East Chicago, IN 46312                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          1/2019- 2/2019                                             Potential Employee Claim

          Last 4 digits of account number N/A                        Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (5)
                                                                        Yes


 2.44     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $154.90    $154.90
          Tranquillia Bolian                                         Check all that apply.
          3615 167th                                                    Contingent
          Hammond, IN 46323                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          1/2019- 2/2019                                             Potential Employee Claim

          Last 4 digits of account number N/A                        Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (5)
                                                                        Yes


 2.45     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $205.81    $205.81
          Tristan Thomas                                             Check all that apply.
          5974 Polk Street                                              Contingent
          Merrillville, IN 46410                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          1/2019- 2/2019                                             Potential Employee Claim

          Last 4 digits of account number N/A                        Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (5)
                                                                        Yes


 2.46     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,955.48    $2,955.48
          Tristan Thomas                                             Check all that apply.
          5974 Polk Street                                              Contingent
          Merrillville, IN 46410                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          1/2019- 2/2019                                             Potential Employee Claim

          Last 4 digits of account number N/A                        Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (5)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 12 of 23
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                   Case 19-21257-jra                       Doc 110              Filed 06/18/19                Page 28 of 70

 Debtor        Calumet Abrasives Co., Inc.                                                                    Case number (if known)          19-21257
               Name

 2.47       Priority creditor's name and mailing address             As of the petition filing date, the claim is:                                       $104.95    $104.95
            Vincent Spina                                            Check all that apply.
            3819 Grand Blvd #2                                          Contingent
            East Chicago, IN 46312                                      Unliquidated
                                                                        Disputed

            Date or dates debt was incurred                          Basis for the claim:
            1/2019- 2/2019                                           Potential Employee Claim

            Last 4 digits of account number N/A                      Is the claim subject to offset?

            Specify Code subsection of PRIORITY                         No
            unsecured claim: 11 U.S.C. § 507(a) (5)
                                                                        Yes



 Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
        3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
           out and attach the Additional Page of Part 2.
                                                                                                                                                       Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.              $967,830.38
           3M Cottage Grove                                                            Contingent
           28070 Payshpere Circle                                                      Unliquidated
           Chicago, IL 60674                                                           Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Business Loan
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes

 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                  $9,615.11
           Accucraft Imaging, Inc.                                                     Contingent
           5920 Hohman Avenue                                                          Unliquidated
           Hammond, IN 46320                                                           Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Trade Debt
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes

 3.3       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                    $375.00
           Accuware                                                                    Contingent
           799 Roosevelt Road, Suite 3-218                                             Unliquidated
           Glen Ellyn, IL 60137                                                        Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Trade Debt
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes

 3.4       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                $10,052.08
           Air Comfort                                                                 Contingent
           2550 Braga Drive                                                            Unliquidated
           Broadview, IL 60155                                                         Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Trade Debt
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes

 3.5       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                  $6,321.67
           American Express                                                            Contingent
           PO Box 918537                                                               Unliquidated
           El Paso, TX 79998                                                           Disputed
           Date(s) debt was incurred     4/2019                                    Basis for the claim:     Credit Card
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 13 of 23
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
                                   Case 19-21257-jra                   Doc 110           Filed 06/18/19                 Page 29 of 70

 Debtor       Calumet Abrasives Co., Inc.                                                             Case number (if known)            19-21257
              Name

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $22.38
          Amerigas                                                              Contingent
          P.O. Box 371473                                                       Unliquidated
          Pittsburgh, PA 15250                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $320.00
          Apex Total Property Maintenance, Inc.                                 Contingent
          2743 Highway Avenue                                                   Unliquidated
          Highland, IN 46322                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $614.99
          AT&T Fiber Broadband                                                  Contingent
          P.O. Box 5019                                                         Unliquidated
          Carol Stream, IL 60197                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Internet
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,979.45
          AT&T Mobility                                                         Contingent
          P.O. Box 6463                                                         Unliquidated
          Carol Stream, IL 60197                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Phone Bill
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,331.35
          Austgen Electric                                                      Contingent
          801 East Main Street                                                  Unliquidated
          Griffith, IN 46319                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $10,348.00
          Beverly Snow & Ice                                                    Contingent
          16504 S. Dixie Hwy                                                    Unliquidated
          Markham, IL 60428                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Snow and Ice Removal
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,795.82
          Burgett CCM                                                           Contingent
          P.O. Box 10517                                                        Unliquidated
          Merrillville, IN 46410                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 14 of 23
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 19-21257-jra                   Doc 110           Filed 06/18/19                 Page 30 of 70

 Debtor       Calumet Abrasives Co., Inc.                                                             Case number (if known)            19-21257
              Name

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $452.34
          Calumet Lumber                                                        Contingent
          402 E. Chicago Avenue                                                 Unliquidated
          East Chicago, IN 46312                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,680.00
          Ceva Freight, LLC                                                     Contingent
          Dept 2309                                                             Unliquidated
          Carol Stream, IL 60132                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,570.11
          Cintas-Medical                                                        Contingent
          P.O. Box 631025                                                       Unliquidated
          Cincinnati, OH 45263                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,065.44
          Cintas-Uniforms                                                       Contingent
          P.O. Box 88005                                                        Unliquidated
          Chicago, IL 60680                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Uniforms
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $23.16
          CL VENDING                                                            Contingent
          P.O. BOX 339                                                          Unliquidated
          Cedar Lake, IN 46303-0339                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $160.00
          Comprehensive Care                                                    Contingent
          7501 West 15th Avenue                                                 Unliquidated
          Gary, IN 46406                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $518.25
          COTG                                                                  Contingent
          P.O. Box 5940                                                         Unliquidated
          Lock Box #20-OE-001                                                   Disputed
          Carol Stream, IL 60197
                                                                             Basis for the claim:    Trade Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 15 of 23
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 19-21257-jra                   Doc 110           Filed 06/18/19                 Page 31 of 70

 Debtor       Calumet Abrasives Co., Inc.                                                             Case number (if known)            19-21257
              Name

 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $380.97
          DHL Express                                                           Contingent
          16592 Collection Center Drive                                         Unliquidated
          Chicago, IL 60693                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,420.89
          Englewood Electrical Supply                                           Contingent
          P.O. Box 802578                                                       Unliquidated
          Chicago, IL 60680                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $215.90
          Fisher Container Corp.                                                Contingent
          1111 Busch Pkwy                                                       Unliquidated
          Buffalo Grove, IL 60089                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $10,363.76
          Grainger                                                              Contingent
          Dept 801849506                                                        Unliquidated
          Palatine, IL 60038                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $325.00
          Hammond Police Alarm Administrator                                    Contingent
          City of Hammond                                                       Unliquidated
          509 Douglas Street                                                    Disputed
          Hammond, IN 46320
                                                                             Basis for the claim:    Alarm System
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $408.43
          Hammond Water Works Dept.                                             Contingent
          6505 Columbia Ave                                                     Unliquidated
          Hammond, IN 46320                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,643.76
          Heritage-Crystal Clean                                                Contingent
          13621 Collections Center Drive                                        Unliquidated
          Chicago, IL 60693                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 16 of 23
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 19-21257-jra                   Doc 110           Filed 06/18/19                 Page 32 of 70

 Debtor       Calumet Abrasives Co., Inc.                                                             Case number (if known)            19-21257
              Name

 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,661.20
          Heucotech Ltd.                                                        Contingent
          P.O. Box 416247                                                       Unliquidated
          Boston, MA 02241                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,235.36
          HINSHAW & CULBERSON LLP                                               Contingent
          8142 Solutions Center Drive                                           Unliquidated
          Chicago, IL 60677-8001                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Attorney Fees
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,380.00
          Hydramet American, Inc.                                               Contingent
          P.O. Box 40                                                           Unliquidated
          Royal Oak, MI 48068                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $200.00
          Indiana Dept. of Environmental Managemen                              Contingent
          Indiana Gov. Center North                                             Unliquidated
          100 North Senate Avenue                                               Disputed
          Indianapolis, IN 46204
                                                                             Basis for the claim:    Trade Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $227,996.32
          Industrial Polymers and Chemicals, Inc.                               Contingent
          508 Boston Turnpike                                                   Unliquidated
          Shrewsbury, MA 01545                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $94.03
          J&L Fasteners                                                         Contingent
          P.O. Box 2248                                                         Unliquidated
          Hammond, IN 46323                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $373.53
          J.W. Donchin Co.                                                      Contingent
          4841 W. Chicago Avenue                                                Unliquidated
          Chicago, IL 60651                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 17 of 23
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 19-21257-jra                   Doc 110           Filed 06/18/19                 Page 33 of 70

 Debtor       Calumet Abrasives Co., Inc.                                                             Case number (if known)            19-21257
              Name

 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,150.56
          Jesenek                                                               Contingent
          Kocbekova c.24                                                        Unliquidated
          3202 LJubecna 3202                                                    Disputed
          Slovenia
                                                                             Basis for the claim:    Trade Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          John Anderson                                                         Contingent
          1305 Tamarack Drive                                                   Unliquidated
          Munster, IN 46321
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,181.10
          Keller -Heart Oil                                                     Contingent
          4411 S. Tripp Avenue                                                  Unliquidated
          Chicago, IL 60632                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $364.50
          Konrady Plastics, Inc.                                                Contingent
          1780 Coppes Court                                                     Unliquidated
          Portage, IN 46368                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $937.52
          Kronos                                                                Contingent
          P.O. Box 743208                                                       Unliquidated
          Atlanta, GA 30374                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,680.00
          Labor Out                                                             Contingent
          Rick Sparks                                                           Unliquidated
          P.O. Box 605                                                          Disputed
          Schererville, IN 46375
                                                                             Basis for the claim:    Trade Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,578.45
          Landsberg                                                             Contingent
          25794 Network Place                                                   Unliquidated
          Chicago, IL 60673                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 18 of 23
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 19-21257-jra                   Doc 110           Filed 06/18/19                 Page 34 of 70

 Debtor       Calumet Abrasives Co., Inc.                                                             Case number (if known)            19-21257
              Name

 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,031.66
          Levin Ginsburg                                                        Contingent
          180 North LaSalle Street                                              Unliquidated
          Chicago, IL 60601                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Attorney fees
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $43.38
          Lindy's Ace Hardware                                                  Contingent
          6220 Kennedy Avenue                                                   Unliquidated
          Hammond, IN 46323                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $25,126.89
          Maternini                                                             Contingent
          Via Agostino Novella, Zona Industrial                                 Unliquidated
          21046 Malnate (VA)Italia                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,615.53
          McMaster Carr Supply                                                  Contingent
          P.O. Box 7690                                                         Unliquidated
          Chicago, IL 60680                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $678.75
          Miami Valley Worldwide, Inc.                                          Contingent
          1300 E Third Street                                                   Unliquidated
          Dayton, OH 45403                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $163.90
          New York State Insurance                                              Contingent
          1 Watervliet Avenue                                                   Unliquidated
          Albany, NY 12206                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Insurance
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $24,243.80
          Nexus Employment                                                      Contingent
          P.O. Box 1053                                                         Unliquidated
          Bedford Park, IL 60499                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 19 of 23
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 19-21257-jra                   Doc 110           Filed 06/18/19                 Page 35 of 70

 Debtor       Calumet Abrasives Co., Inc.                                                             Case number (if known)            19-21257
              Name

 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $22,790.43
          Prairie State Group                                                   Contingent
          11100 Addison Avenue                                                  Unliquidated
          Franklin Park, IL 60131                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,031.87
          Quincy Compressor                                                     Contingent
          Department 3427                                                       Unliquidated
          Dallas, TX 75312                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.50     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,511.00
          Reichelt Plumbing                                                     Contingent
          P.O. Box 177                                                          Unliquidated
          Schererville, IN 46375                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.51     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $683.35
          Ricoh/Wells Fargo                                                     Contingent
          P.O. Box 740541                                                       Unliquidated
          Atlanta, GA 30374                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.52     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $80,000.00
          Robert M Shindorf                                                     Contingent
          C/o Stone Fox Ventures, LLC                                           Unliquidated
          3890 Buchanan Avenue SW                                               Disputed
          Grand Rapids, MI 49548
                                                                             Basis for the claim:    Back wages
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.53     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $355.00
          Salyer Plumbing, Inc.                                                 Contingent
          2209 East 165th Street                                                Unliquidated
          Hammond, IN 46320                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.54     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $675.00
          Shakespeare Machine                                                   Contingent
          2801 S. Mermorial Drive                                               Unliquidated
          Racine, WI 53403                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 20 of 23
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 19-21257-jra                   Doc 110           Filed 06/18/19                 Page 36 of 70

 Debtor       Calumet Abrasives Co., Inc.                                                             Case number (if known)            19-21257
              Name

 3.55     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $490.00
          Sheet Metal Services                                                  Contingent
          9944 Express Drive                                                    Unliquidated
          Highland, IN 46322                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.56     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $41.09
          Stagg/Dival Safety                                                    Contingent
          163 S. Third Avenue                                                   Unliquidated
          Evansville, IN 47708                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.57     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,572.00
          Standard Cartage Comp.                                                Contingent
          2400 South 27th Avenue                                                Unliquidated
          Broadview, IL 60155                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.58     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $42.08
          Staples                                                               Contingent
          P.O. Box 183174                                                       Unliquidated
          Columbus, OH 43218                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Office Supplies
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.59     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $31,329.85
          Star Tool & Die Works, Inc.                                           Contingent
          640 East 217th Street                                                 Unliquidated
          Chicago Heights, IL 60411                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.60     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $12,730.00
          Swartz, Retson & Co., P.C.                                            Contingent
          235 E 86th Avenue                                                     Unliquidated
          Merrillville, IN 46410                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Compliance fees
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.61     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,286.00
          Tech Weigh                                                            Contingent
          1004 Reder Road                                                       Unliquidated
          Griffith, IN 46319                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 21 of 23
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 19-21257-jra                   Doc 110           Filed 06/18/19                 Page 37 of 70

 Debtor       Calumet Abrasives Co., Inc.                                                             Case number (if known)            19-21257
              Name

 3.62     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $14,850.00
          Tim O'Connell                                                         Contingent
          1003 E. 31st Street                                                   Unliquidated
          La Grange Park, IL 60526                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Professional fees
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.63     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,078.60
          Trinity Logistics, Inc.                                               Contingent
          P.O. Box 62702                                                        Unliquidated
          Baltimore, MD 21264                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.64     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $792.98
          ULINE                                                                 Contingent
          P.O. Box 88741                                                        Unliquidated
          Chicago, IL 60680                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.65     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $95.80
          Unifirst Corporation                                                  Contingent
          4545 Calument Avenue                                                  Unliquidated
          Hammond, IN 46327                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.66     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,743.95
          UPS                                                                   Contingent
          Lockbox 577                                                           Unliquidated
          Carol Stream, IL 60132                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.67     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $249.94
          Welch Packaging                                                       Contingent
          24775 Network Place                                                   Unliquidated
          Chicago, IL 60673                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.68     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $14,622.04
          Wertheimer                                                            Contingent
          7950 W. Joliet Road, Suite 100                                        Unliquidated
          La Grange, IL 60525                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 22 of 23
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 19-21257-jra                   Doc 110           Filed 06/18/19                   Page 38 of 70

 Debtor       Calumet Abrasives Co., Inc.                                                             Case number (if known)            19-21257
              Name

 3.69      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $7,517.29
           YRC Freight                                                          Contingent
           P.O. Box 93151                                                       Unliquidated
           Chicago, IL 60673                                                    Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
           Last 4 digits of account number
                                                                             Is the claim subject to offset?         No     Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the         Last 4 digits of
                                                                                                      related creditor (if any) listed?               account number, if
                                                                                                                                                      any
 4.1       3M Cottage Grove
           C/o Reg. Agent                                                                             Line     3.1
           Corporation Service Company
                                                                                                             Not listed. Explain
           135 North Pennsylvania Street,Suite 1610
           Indianapolis, IN 46204

 4.2       3M Cottage Grove
           3M Center Drive                                                                            Line     3.1
           Saint Paul, MN 55144
                                                                                                             Not listed. Explain

 4.3       Brian Hittinger
           Krieg Devault                                                                              Line     3.35
           8001 Broadway Suite 400
                                                                                                             Not listed. Explain
           Merrillville, IN 46410

 4.4       Shawn Cox
           Hodges & Davis PC                                                                          Line     3.35
           8700 Broadway
                                                                                                             Not listed. Explain
           Merrillville, IN 46410


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                          Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.          $                      28,465.51
 5b. Total claims from Part 2                                                                            5b.    +     $                   1,558,059.99

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.          $                      1,586,525.50




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 23 of 23
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
                                   Case 19-21257-jra                 Doc 110       Filed 06/18/19         Page 39 of 70

 Fill in this information to identify the case:

 Debtor name         Calumet Abrasives Co., Inc.

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF INDIANA

 Case number (if known)         19-21257
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease

 2.1.        State what the contract or                   Year to year lease at
             lease is for and the nature of               3023- 169th Place,
             the debtor's interest                        Hammond, IN 46323
                                                          $5,500.00/monthly
                  State the term remaining                10 Months

             List the contract number of any                                          3023 - 169th Place, LLC
                   government contract                                                Hammond, IN 46323


 2.2.        State what the contract or                   Year to year lease at
             lease is for and the nature of               3039 169th Place,
             the debtor's interest                        Hammond, IN 46323
                                                          $5,500.00/monthly
                  State the term remaining                10 Months

             List the contract number of any                                          3039 -169th Place, LLC
                   government contract                                                Hammond, IN 46323


 2.3.        State what the contract or                   Lease of 2019 Atlas
             lease is for and the nature of               Copco
             the debtor's interest                        GA75VSD-175AP
                                                          Compressor Package
                  State the term remaining                57 Months
                                                                                      Wells Fargo Bank N.A.
             List the contract number of any                                          300 Tri-State International
                   government contract                                                Lincolnshire, IL 60069




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                                   Case 19-21257-jra                       Doc 110    Filed 06/18/19        Page 40 of 70
 Debtor 1 Calumet Abrasives Co., Inc.                                                            Case number (if known)   19-21257
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.4.        State what the contract or                   Leased Equipment as
             lease is for and the nature of               follows: Ricoh
             the debtor's interest                        MP3054SP C84155924
                                                          G156R230906
                                                          Ricoh MP3054SP
                                                          C84155955
                                                          G156R230893
                                                          Ricoh MP C3003
                                                          C84155892
                                                          E156M260465
                                                          Ricoh MP3054SP
                                                          C84155923
                                                          G155R830594
                  State the term remaining
                                                                                         Wells Fargo Vendor Financial Services
             List the contract number of any                                             P.O. Box 13708
                   government contract                                                   Macon, GA 31208-3708


 2.5.        State what the contract or                   Lease to own
             lease is for and the nature of               Equipment
             the debtor's interest

                  State the term remaining                32 Months
                                                                                         Wintrust Capital
             List the contract number of any                                             9700 West Higgins Road, Suite 1015
                   government contract                                                   Des Plaines, IL 60018




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                        Page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                   Case 19-21257-jra                 Doc 110   Filed 06/18/19           Page 41 of 70

 Fill in this information to identify the case:

 Debtor name         Calumet Abrasives Co., Inc.

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF INDIANA

 Case number (if known)         19-21257
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                      12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:

    2.1      John Anderson                     1305 Tamarack Drive                               First Midwest Bank                 D   2.1
                                               Munster, IN 46321                                                                    E/F
                                                                                                                                    G




    2.2      John Anderson                     1305 Tamarack Drive                               First Midwest Bank                 D   2.2
                                               Munster, IN 46321                                                                    E/F
                                                                                                                                    G




Official Form 206H                                                        Schedule H: Your Codebtors                                          Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                                   Case 19-21257-jra                   Doc 110           Filed 06/18/19             Page 42 of 70




 Fill in this information to identify the case:

 Debtor name         Calumet Abrasives Co., Inc.

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF INDIANA

 Case number (if known)         19-21257
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       For prior year:                                                                             Operating a business                              $-809,549.80
       From 1/01/2018 to 12/31/2018
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value         Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                                   Case 19-21257-jra                     Doc 110           Filed 06/18/19               Page 43 of 70
 Debtor       Calumet Abrasives Co., Inc.                                                                   Case number (if known) 19-21257



    List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
    a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                               Describe of the Property                                      Date                  Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                 Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case               Court or agency's name and              Status of case
               Case number                                                                    address
       7.1.    First Midwest Bank v Calumet                                                   Lake Superior Court                        Pending
               Abrasives Co. Inc.; Calumet                                                    Rm 2                                       On appeal
               Abrasives v. John Anderson                                                     2293 N Main Street
                                                                                                                                         Concluded
               45D10-1903-PL-212 &                                                            Crown Point, IN 46307
               45D01-1904-CT-000377

8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                      Description of the gifts or contributions                 Dates given                            Value


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                      Amount of payments received for the loss                  Dates of loss             Value of property
       how the loss occurred                                                                                                                                      lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                   Case 19-21257-jra                     Doc 110           Filed 06/18/19               Page 44 of 70
 Debtor        Calumet Abrasives Co., Inc.                                                                  Case number (if known) 19-21257



       Description of the property lost and                      Amount of payments received for the loss                  Dates of loss      Value of property
       how the loss occurred                                                                                                                               lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).
       Claim with Travelers Insurance for                                                                                  May, 2018                 Unknown
       Equipment issue, Claim #FAC5007.
       Equipment at issue is a Matternini
       press and compressor.


 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                 Who was paid or who received                        If not money, describe any property transferred           Dates           Total amount or
                 the transfer?                                                                                                                          value
                 Address
       11.1.     Daniel L. Freeland & Assoc.,
                 P.C.
                 9105 Indianapolis Blvd.                                                                                       4/26/2019 &
                 Highland, IN 46322                                                                                            5/7/2019            $23,522.00

                 Email or website address


                 Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                   Dates transfers       Total amount or
                                                                                                                         were made                      value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

                Who received transfer?                           Description of property transferred or                    Date transfer       Total amount or
                Address                                          payments received or debts paid in exchange               was made                     value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                                   Case 19-21257-jra                     Doc 110         Filed 06/18/19             Page 45 of 70
 Debtor        Calumet Abrasives Co., Inc.                                                              Case number (if known) 19-21257



                 Address                                                                                                   Dates of occupancy
                                                                                                                           From-To

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                 Facility name and address                       Nature of the business operation, including type of services           If debtor provides meals
                                                                 the debtor provides                                                    and housing, number of
                                                                                                                                        patients in debtor’s care

 Part 9:       Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?

                       No Go to Part 10.
                       Yes. Fill in below:

 Part 10:      Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

           None
               Financial Institution name and                    Last 4 digits of         Type of account or          Date account was              Last balance
               Address                                           account number           instrument                  closed, sold,             before closing or
                                                                                                                      moved, or                          transfer
                                                                                                                      transferred
       18.1.     First Midwest Bank                              XXXX-                       Checking                 Unknown                                $0.00
                 P.O. Box 125                                                                Savings
                 Bedford Park, IL 60499
                                                                                             Money Market
                                                                                             Brokerage
                                                                                             Other


19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


           None

       Depository institution name and address                       Names of anyone with                 Description of the contents            Do you still
                                                                     access to it                                                                have it?
                                                                     Address


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                                   Case 19-21257-jra                   Doc 110           Filed 06/18/19             Page 46 of 70
 Debtor      Calumet Abrasives Co., Inc.                                                                Case number (if known) 19-21257



20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
       L & M Storage                                                 Debtor                               (2) Maternini MDM400                    No
       425 W 151st Street                                                                                 presses. (1) Hydramet HC30              Yes
       East Chicago, IN 46312                                                                             press. (1) Maternini Double
                                                                                                          Bowl Mixer.

       Austgen Properties                                            Debtor                               3M grain and miscellaneous              No
       203 N. Colfax                                                                                      machinery. All equipment                Yes
       Griffith, IN 46319                                                                                 and grain has now been
                                                                                                          moved back into Debtor's
                                                                                                          facilities.



 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                   Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known      Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                                   Case 19-21257-jra                   Doc 110           Filed 06/18/19             Page 47 of 70
 Debtor      Calumet Abrasives Co., Inc.                                                                Case number (if known) 19-21257




       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       William J. Hanley, CPA
                    Wipfli LLP
                    18402 West Creek Drive
                    Tinley Park, IL 60477
       26a.2.       Tim O'Connell                                                                                                              5/18 - 1/19
                    1003 E. 31st Street
                    La Grange Park, IL 60526
       26a.3.       Petri Financial                                                                                                            7/18 - 12/18
                    3851 N 625 W
                    La Porte, IN 46350
       26a.4.       Stone Fox Staffing                                                                                                         12/18 - present
                    3890 Buchanan Ave S.W.
                    Grand Rapids, MI 49548

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None


    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       William J. Hanley, CPA
                    Wipfli LLP
                    18402 West Creek Drive
                    Tinley Park, IL 60477
       26c.2.       Stone Fox Staffing
                    3890 Buchanan Ave S.W.
                    Grand Rapids, MI 49548

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                                   Case 19-21257-jra                   Doc 110           Filed 06/18/19             Page 48 of 70
 Debtor      Calumet Abrasives Co., Inc.                                                                Case number (if known) 19-21257



       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

               Name of the person who supervised the taking of the                          Date of inventory        The dollar amount and basis (cost, market,
               inventory                                                                                             or other basis) of each inventory
       27.1 J. Steven Gross -M.E.I. Corporation                                                                      Force Liquidation Value Appraisal
       .                                                                                    5/19/2019                $337,600

               Name and address of the person who has possession of
               inventory records
               Calumen Abrasives



       27.2 J. Steven Gross - M.E.I. Corporation                                                                     Fair Market Value
       .                                                                                    5/19/2019                $812,150

               Name and address of the person who has possession of
               inventory records
               Calumet Abrasives



       27.3 J. Steven Gross - M.E.I. Corporation                                                                     Orderly Liquidation Value
       .                                                                                    5/19/2019                $461,900

               Name and address of the person who has possession of
               inventory records
               Calumet Abrasives



       27.4 M.E.I. Corporation                                                                                       Forced Liquidation Value
       .                                                                                    11/14/2018               $1,073,3000

               Name and address of the person who has possession of
               inventory records
               Calumet Abrasives



       27.5 M.E.I Corporation                                                                                        Fair Market Value
       .                                                                                    11/14/2018               $2,432,650

               Name and address of the person who has possession of
               inventory records
               Calumet Abrasives



       27.6 M.E.I. Corporation                                                                                       Orderly Liquidation Value
       .                                                                                    11/14/2018               $1,432,300

               Name and address of the person who has possession of
               inventory records
               Calumet Abrasives



28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                                   Case 19-21257-jra                   Doc 110           Filed 06/18/19             Page 49 of 70
 Debtor      Calumet Abrasives Co., Inc.                                                                Case number (if known) 19-21257



       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Robert M Shindorf                              C/o Stone Fox Ventures, LLC                         Director, President, Secretary        50
                                                      3890 Buchanan Avenue SW                             and Treasurer
                                                      Grand Rapids, MI 49548
       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       John Anderson                                  1305 Tamarack Drive                                 Resigned from his positions           50
                                                      Munster, IN 46321                                   as Director and Officer of
                                                                                                          Company on 12/14/2018


29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.

       Name                                           Address                                             Position and nature of any       Period during which
                                                                                                          interest                         position or interest
                                                                                                                                           was held
       John Anderson                                  1305 Tamarack Drive                                 5 Shares                         Resigned
                                                      Munster, IN 46321                                   Former Director and              positions
                                                                                                          Officer of Company               12/14/2018

30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                     Amount of money or description and value of             Dates             Reason for
                                                                 property                                                                  providing the value
       30.1 John Anderson
       .    1305 Tamarack Drive                                                                                          1/1/18 -
               Munster, IN 46321                                 174,868.17                                              12/31/18          Salary

               Relationship to debtor
               Current shareholder, former
               Director, President, Treasurer
               and Secretary


31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                                   Case 19-21257-jra                   Doc 110           Filed 06/18/19             Page 50 of 70
 Debtor      Calumet Abrasives Co., Inc.                                                                Case number (if known) 19-21257



      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         June 18, 2019

 /s/ Robert M. Shindorf                                                 Robert M. Shindorf
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         President, Treasurer, Secretary and sole
                                            Director

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
  No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          page 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
Case 19-21257-jra   Doc 110   Filed 06/18/19   Page 51 of 70
Case 19-21257-jra   Doc 110   Filed 06/18/19   Page 52 of 70
Case 19-21257-jra   Doc 110   Filed 06/18/19   Page 53 of 70
Case 19-21257-jra   Doc 110   Filed 06/18/19   Page 54 of 70
                                   Case 19-21257-jra                   Doc 110        Filed 06/18/19    Page 55 of 70



(6/2010)
                                                               United States Bankruptcy Court
                                                                     Northern District of Indiana
 In re      Calumet Abrasives Co., Inc.                                                                   Case No.    19-21257
                                                                                  Debtor(s)               Chapter     11




                                               VERIFICATION OF CREDITOR MATRIX

     The above-named debtor(s) verifies under penalty of perjury that the attached list of creditors is true and correct to the best of
his/her knowledge.




 Date:       June 18, 2019                                             /s/ Robert M. Shindorf
                                                                       Robert M. Shindorf/President, Treasurer, Secretary and sole
                                                                       Director
                                                                       Signer/Title




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
    Case 19-21257-jra   Doc 110   Filed 06/18/19   Page 56 of 70



}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




              3023 - 169TH PLACE, LLC
              HAMMOND, IN 46323



              3039 -169TH PLACE, LLC
              HAMMOND, IN 46323



              3M COTTAGE GROVE
              28070 PAYSHPERE CIRCLE
              CHICAGO, IL 60674


              3M COTTAGE GROVE
              C/O REG. AGENT
              CORPORATION SERVICE COMPANY
              135 NORTH PENNSYLVANIA STREET,SUITE 1610
              INDIANAPOLIS, IN 46204


              3M COTTAGE GROVE
              3M CENTER DRIVE
              SAINT PAUL, MN 55144


              ACCUCRAFT IMAGING, INC.
              5920 HOHMAN AVENUE
              HAMMOND, IN 46320


              ACCUWARE
              799 ROOSEVELT ROAD, SUITE 3-218
              GLEN ELLYN, IL 60137


              AIDA PALOMO
              506 W 148TH STREET
              EAST CHICAGO, IN 46312


              AIR COMFORT
              2550 BRAGA DRIVE
              BROADVIEW, IL 60155
Case 19-21257-jra   Doc 110   Filed 06/18/19   Page 57 of 70




          AKEKA SANDERS
          613 EAST 19TH AVENUE
          GARY, IN 46407


          AMERICAN EXPRESS
          PO BOX 918537
          EL PASO, TX 79998


          AMERIGAS
          P.O. BOX 371473
          PITTSBURGH, PA 15250


          ANGELIA ELLIS
          6692 OLD PORTER ROAD
          PORTAGE, IN 46368


          ANTOINE GORDON
          3759 W 72ND AVENUE
          MERRILLVILLE, IN 46410


          ANTOINE MACON
          5328 MAYWOOD AVENUE APT. 4
          HAMMOND, IN 46320


          ANTONINE STANSIL
          7729 PARRISH AVENUE
          HAMMOND, IN 46323


          APEX TOTAL PROPERTY MAINTENANCE, INC.
          2743 HIGHWAY AVENUE
          HIGHLAND, IN 46322


          ARIEL HAMPTONL
          2207 WOODHOLLOW LANE
          HAMMOND, IN 46323
Case 19-21257-jra   Doc 110   Filed 06/18/19   Page 58 of 70




          AT&T FIBER BROADBAND
          P.O. BOX 5019
          CAROL STREAM, IL 60197


          AT&T MOBILITY
          P.O. BOX 6463
          CAROL STREAM, IL 60197


          AUSTGEN ELECTRIC
          801 EAST MAIN STREET
          GRIFFITH, IN 46319


          BETTY WAUGAMAN-LEBOIDA
          7118 ALEXANDER
          HAMMOND, IN 46323


          BEVERLY SNOW & ICE
          16504 S. DIXIE HWY
          MARKHAM, IL 60428


          BRIAN HITTINGER
          KRIEG DEVAULT
          8001 BROADWAY SUITE 400
          MERRILLVILLE, IN 46410


          BURGETT CCM
          P.O. BOX 10517
          MERRILLVILLE, IN 46410


          CALUMET LUMBER
          402 E. CHICAGO AVENUE
          EAST CHICAGO, IN 46312


          CARLA WEATHERS
          3610 SUPERIOR COURT APT. 8
          EAST CHICAGO, IN 46312
Case 19-21257-jra   Doc 110   Filed 06/18/19   Page 59 of 70




          CEVA FREIGHT, LLC
          DEPT 2309
          CAROL STREAM, IL 60132


          CINTAS-MEDICAL
          P.O. BOX 631025
          CINCINNATI, OH 45263


          CINTAS-UNIFORMS
          P.O. BOX 88005
          CHICAGO, IL 60680


          CL VENDING
          P.O. BOX 339
          CEDAR LAKE, IN 46303-0339


          COMPREHENSIVE CARE
          7501 WEST 15TH AVENUE
          GARY, IN 46406


          COTG
          P.O. BOX 5940
          LOCK BOX #20-OE-001
          CAROL STREAM, IL 60197


          DAMION LARDYDELL



          DHL EXPRESS
          16592 COLLECTION CENTER DRIVE
          CHICAGO, IL 60693


          DOUGLAS HARPER
          3460 W 40TH AVENUE
          GARY, IN 46406
Case 19-21257-jra   Doc 110   Filed 06/18/19   Page 60 of 70




          DWIGHT SINGLETON
          3324 CRAIG DRIVE APT. M289
          HAMMOND, IN 46323


          EDWARD BENNETT, JR.
          4260 TENNESSEE
          GARY, IN 46409


          ELMO JACKSON
          911 FIELD STREET
          HAMMOND, IN 46320


          ENGLEWOOD ELECTRICAL SUPPLY
          P.O. BOX 802578
          CHICAGO, IL 60680


          FERDINAND FELICIANO
          6645 MONTANA AVENUE
          HAMMOND, IN 46323


          FIRST MIDWEST BANK
          P.O. BOX 125
          BEDFORD PARK, IL 60499


          FISHER CONTAINER CORP.
          1111 BUSCH PKWY
          BUFFALO GROVE, IL 60089


          FLORENTINO BRIZUELA
          3027 182ND PLACE
          LANSING, IL 60438


          GARY GLASS
          4414 DEARBORN AVENUE
          HAMMOND, IN 46324
Case 19-21257-jra   Doc 110   Filed 06/18/19   Page 61 of 70




          GORDON E. GOUVEIA
          GOUVEIA & ASSOCIATES, P.C.
          433 W. 84TH DRIVE
          MERRILLVILLE, IN 46410


          GRAINGER
          DEPT 801849506
          PALATINE, IL 60038


          GREGORY SLAY
          443 W 129TH PLACE
          CHICAGO, IL 60628


          HAMMOND POLICE ALARM ADMINISTRATOR
          CITY OF HAMMOND
          509 DOUGLAS STREET
          HAMMOND, IN 46320


          HAMMOND WATER WORKS DEPT.
          6505 COLUMBIA AVE
          HAMMOND, IN 46320


          HERITAGE-CRYSTAL CLEAN
          13621 COLLECTIONS CENTER DRIVE
          CHICAGO, IL 60693


          HEUCOTECH LTD.
          P.O. BOX 416247
          BOSTON, MA 02241


          HINSHAW & CULBERSON LLP
          8142 SOLUTIONS CENTER DRIVE
          CHICAGO, IL 60677-8001


          HYDRAMET AMERICAN, INC.
          P.O. BOX 40
          ROYAL OAK, MI 48068
Case 19-21257-jra   Doc 110   Filed 06/18/19   Page 62 of 70




          INDIANA DEPT. OF ENVIRONMENTAL MANAGEMEN
          INDIANA GOV. CENTER NORTH
          100 NORTH SENATE AVENUE
          INDIANAPOLIS, IN 46204


          INDUSTRIAL POLYMERS AND CHEMICALS, INC.
          508 BOSTON TURNPIKE
          SHREWSBURY, MA 01545


          INTERNAL REVENUE SERVICE
          CENTRALIZED INSOLVENCY OPERATION
          PO BOX 7346
          PHILADELPHIA, PA 19101-7346


          J&L FASTENERS
          P.O. BOX 2248
          HAMMOND, IN 46323


          J.W. DONCHIN CO.
          4841 W. CHICAGO AVENUE
          CHICAGO, IL 60651


          JACOB SPIVEY
          2412 WEST 61ST PLACE
          MERRILLVILLE, IN 46410


          JAMES CHASE-WILLIAMS
          6257 GARFIELD AVENUE
          HAMMOND, IN 46324


          JAMES DOWNING
          3331 W 40TH PLACE
          GARY, IN 46408


          JASMINE MCDANIEL
          3827 FIR STREET
          EAST CHICAGO, IN 46312
Case 19-21257-jra   Doc 110   Filed 06/18/19   Page 63 of 70




          JAVONNA HOWARD
          3344 169TH STREET APT G133
          HAMMOND, IN 46323


          JESENEK
          KOCBEKOVA C.24
          3202 LJUBECNA 3202
          SLOVENIA


          JOHN ANDERSON
          1305 TAMARACK DRIVE
          MUNSTER, IN 46321


          JOHN WILLIS
          4440 MARYLAND
          GARY, IN 46409


          JORDYN ANDERSON
          8812 KENNEDY AVENUE
          HIGHLAND, IN 46322


          JUAWANA BROOKS
          1677 STATE STREET
          CALUMET CITY, IL 60409


          KELLER -HEART OIL
          4411 S. TRIPP AVENUE
          CHICAGO, IL 60632


          KEVIN STEELE
          156 WASHINGTON
          VALPARAISO, IN 46383


          KONRADY PLASTICS, INC.
          1780 COPPES COURT
          PORTAGE, IN 46368
Case 19-21257-jra   Doc 110   Filed 06/18/19   Page 64 of 70




          KRONOS
          P.O. BOX 743208
          ATLANTA, GA 30374


          LABOR OUT
          RICK SPARKS
          P.O. BOX 605
          SCHERERVILLE, IN 46375


          LANDSBERG
          25794 NETWORK PLACE
          CHICAGO, IL 60673


          LEVIN GINSBURG
          180 NORTH LASALLE STREET
          CHICAGO, IL 60601


          LILI CANTERO
          7011 CALIFORNIA AVENUE
          HAMMOND, IN 46323


          LINDY'S ACE HARDWARE
          6220 KENNEDY AVENUE
          HAMMOND, IN 46323


          LISA SAWYER
          14428 S LEAVITT
          DIXMOOR, IL 60426


          LYDELL IVY
          424 ADAMS
          GARY, IN 46408


          MARIA MARTIGANI
          8334 MONROE AVENUE
          MUNSTER, IN 46321
Case 19-21257-jra   Doc 110   Filed 06/18/19   Page 65 of 70




          MATERNINI
          VIA AGOSTINO NOVELLA, ZONA INDUSTRIAL
          21046 MALNATE (VA)ITALIA


          MCMASTER CARR SUPPLY
          P.O. BOX 7690
          CHICAGO, IL 60680


          MIAMI VALLEY WORLDWIDE, INC.
          1300 E THIRD STREET
          DAYTON, OH 45403


          MICHAEL HOWARD
          3344 169TH STREET APT. G133
          HAMMOND, IN 46323


          NEW YORK STATE INSURANCE
          1 WATERVLIET AVENUE
          ALBANY, NY 12206


          NEXUS EMPLOYMENT
          P.O. BOX 1053
          BEDFORD PARK, IL 60499


          PRAIRIE STATE GROUP
          11100 ADDISON AVENUE
          FRANKLIN PARK, IL 60131


          QUATE GREEN
          4918 IVY STREET
          EAST CHICAGO, IN 46312


          QUINCY COMPRESSOR
          DEPARTMENT 3427
          DALLAS, TX 75312
Case 19-21257-jra   Doc 110   Filed 06/18/19   Page 66 of 70




          RACHEL ANDERSON
          8828 5TH STREET
          HIGHLAND, IN 46322


          RAYMOND SPARKS
          1834 HOLLY LANE
          MUNSTER, IN 46321


          REICHELT PLUMBING
          P.O. BOX 177
          SCHERERVILLE, IN 46375


          RICOH/WELLS FARGO
          P.O. BOX 740541
          ATLANTA, GA 30374


          ROBERT M SHINDORF
          C/O STONE FOX VENTURES, LLC
          3890 BUCHANAN AVENUE SW
          GRAND RAPIDS, MI 49548


          ROBERT MCCLAIN
          530 E LEWIS
          HAMMOND, IN 46320


          ROGER NYSTROM
          4943 OLCOTT AVENUE
          EAST CHICAGO, IN 46312


          ROSALVA ROJAS
          5330 PIERCE STREET
          MERRILLVILLE, IN 46410


          RYAN MATTINGLY
          1733 RENSSELAER STREET
          MUNSTER, IN 46321
Case 19-21257-jra   Doc 110   Filed 06/18/19   Page 67 of 70




          SALYER PLUMBING, INC.
          2209 EAST 165TH STREET
          HAMMOND, IN 46320


          SCOTT A. PYLE
          RUBINO RUMAN CROSMER & POLEN
          275 JOLIET STREET, SUITE 330
          DYER, IN 46311


          SHAKESPEARE MACHINE
          2801 S. MERMORIAL DRIVE
          RACINE, WI 53403


          SHAWN COX
          HODGES & DAVIS PC
          8700 BROADWAY
          MERRILLVILLE, IN 46410


          SHEET METAL SERVICES
          9944 EXPRESS DRIVE
          HIGHLAND, IN 46322


          STAGG/DIVAL SAFETY
          163 S. THIRD AVENUE
          EVANSVILLE, IN 47708


          STANDARD CARTAGE COMP.
          2400 SOUTH 27TH AVENUE
          BROADVIEW, IL 60155


          STAPLES
          P.O. BOX 183174
          COLUMBUS, OH 43218


          STAR TOOL & DIE WORKS, INC.
          640 EAST 217TH STREET
          CHICAGO HEIGHTS, IL 60411
Case 19-21257-jra   Doc 110   Filed 06/18/19   Page 68 of 70




          SWARTZ, RETSON & CO., P.C.
          235 E 86TH AVENUE
          MERRILLVILLE, IN 46410


          TECH WEIGH
          1004 REDER ROAD
          GRIFFITH, IN 46319


          TIM O'CONNELL
          1003 E. 31ST STREET
          LA GRANGE PARK, IL 60526


          TINA EVANS
          1210 WEST 151ST STREET
          EAST CHICAGO, IN 46312


          TRANQUILLIA BOLIAN
          3615 167TH
          HAMMOND, IN 46323


          TRINITY LOGISTICS, INC.
          P.O. BOX 62702
          BALTIMORE, MD 21264


          TRISTAN THOMAS
          5974 POLK STREET
          MERRILLVILLE, IN 46410


          ULINE
          P.O. BOX 88741
          CHICAGO, IL 60680


          UNIFIRST CORPORATION
          4545 CALUMENT AVENUE
          HAMMOND, IN 46327
Case 19-21257-jra   Doc 110   Filed 06/18/19   Page 69 of 70




          UPS
          LOCKBOX 577
          CAROL STREAM, IL 60132


          VINCENT SPINA
          3819 GRAND BLVD #2
          EAST CHICAGO, IN 46312


          WELCH PACKAGING
          24775 NETWORK PLACE
          CHICAGO, IL 60673


          WELLS FARGO BANK N.A.
          300 TRI-STATE INTERNATIONAL
          LINCOLNSHIRE, IL 60069


          WELLS FARGO VENDOR FINANCIAL SERVICES
          P.O. BOX 13708
          MACON, GA 31208-3708


          WERTHEIMER
          7950 W. JOLIET ROAD, SUITE 100
          LA GRANGE, IL 60525


          WINTRUST CAPITAL
          9700 WEST HIGGINS ROAD, SUITE 1015
          DES PLAINES, IL 60018


          YRC FREIGHT
          P.O. BOX 93151
          CHICAGO, IL 60673
                                   Case 19-21257-jra                   Doc 110      Filed 06/18/19            Page 70 of 70


                                                               United States Bankruptcy Court
                                                                     Northern District of Indiana
 In re      Calumet Abrasives Co., Inc.                                                                           Case No.     19-21257
                                                                                 Debtor(s)                        Chapter      11


                                                   BUSINESS INCOME AND EXPENSES
         FINANCIAL REVIEW OF THE DEBTOR'S BUSINESS                              (NOTE: ONLY INCLUDE information directly related to the business operation.)

PART A - GROSS BUSINESS INCOME FOR PREVIOUS 12 MONTHS:
          1. Gross Income For 12 Months Prior to Filing:                                                      $        8,719,909.24
PART B - ESTIMATED AVERAGE FUTURE GROSS MONTHLY INCOME:
          2. Gross Monthly Income                                                                                                    $             625,000.00
PART C - ESTIMATED FUTURE MONTHLY EXPENSES:
          3. Net Employee Payroll (Other Than Debtor)                                                         $          158,083.33
          4. Payroll Taxes                                                                                                       0.00
          5. Unemployment Taxes                                                                                                  0.00
          6. Worker's Compensation                                                                                               0.00
          7. Other Taxes                                                                                                     6,154.00
          8. Inventory Purchases (Including raw materials)                                                               268,750.00
          9. Purchase of Feed/Fertilizer/Seed/Spray                                                                              0.00
          10. Rent (Other than debtor's principal residence)                                                              11,000.00
          11. Utilities                                                                                                   38,711.38
          12. Office Expenses and Supplies                                                                                   7,750.00
          13. Repairs and Maintenance                                                                                     12,500.00
          14. Vehicle Expenses                                                                                                   0.00
          15. Travel and Entertainment                                                                                           0.00
          16. Equipment Rental and Leases                                                                                    9,800.00
          17. Legal/Accounting/Other Professional Fees                                                                    13,125.00
          18. Insurance                                                                                                   11,500.00
          19. Employee Benefits (e.g., pension, medical, etc.)                                                                   0.00
          20. Payments to Be Made Directly By Debtor to Secured Creditors For Pre-Petition Business Debts (Specify):

                  DESCRIPTION                                                                     TOTAL

          21. Other (Specify):

                  DESCRIPTION                                                                     TOTAL
          US Trustee Reserve                                                                       6250
          Bank & Credit Card Fees                                                                  550
          Miscellaneous                                                                            12000

          22. Total Monthly Expenses (Add items 3-21)                                                                                $             556,173.71
PART D - ESTIMATED AVERAGE NET MONTHLY INCOME:
          23. AVERAGE NET MONTHLY INCOME (Subtract item 22 from item 2)                                                              $              68,826.29




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
